IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-50177
                         Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ANTHONY LEON CEPHUS, also
known as Anthony L. Cephus,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. W-97-CR-62-1
                       - - - - - - - - - -

                         October 21, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Anthony Leon Cephus appeals the district court’s revocation

of his supervised release.    He argues that the district court

abused its discretion in revoking his supervised release because

the Government failed to offer sufficient evidence to establish a

nexus between himself and the plastic bag containing the “crack”

cocaine found in his backyard.

     Supervised release may be revoked upon a finding, by a

preponderance of the evidence, that a defendant violated a

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-50177
                                -2-

condition of his supervised release.   18 U.S.C. § 3583(e)(3);

United States v. McCormick, 54 F.3d 214, 219 (5th Cir. 1995).

This court reviews the district court’s decision for an abuse of

discretion.   Id.

     In considering a challenge to the sufficiency of the

evidence, this court views “the evidence and all reasonable

inferences that may be drawn from the evidence in a light most

favorable to the government."   United States v. Alaniz-Alaniz, 38
F.3d 788, 792 (5th Cir. 1994) (internal citation omitted).    This

court does not pass on a district court's determination   as to

the credibility of the witnesses.   Id. at 791.   Accepting all

reasonable credibility choices that tend to support the judge’s

decision, the evidence, when viewed in its entirety, is

sufficient to establish that Cephus violated the conditions of

his supervised release.   United States v. Cardenas, 748 F.2d
1015, 1020 (5th Cir. 1984).

     AFFIRMED.